Citation Nr: 0826609	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fungus, right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran had active duty for training from April 1977 to 
October 1977 and active duty from June 1988 to November 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for fungus of the right foot 
with an evaluation of 10 percent disabling, effective from 
May 8, 2003.

In June 2006, the RO issued another decision continuing the 
evaluation for fungus of the right foot at 10 percent.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
the veteran's service-connected right foot fungus affected 
zero percent of her exposed surface area and less than one 
percent of her entire body surface.  The evidence does not 
show her disability was manifested by symptoms covering 20 to 
40 percent of the entire body, 20 to 40 percent of exposed 
areas affected, or 12 square inches of her body, nor does it 
show that the veteran is treated with corticosteroids or 
other immunosuppressive drugs.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation for service-
connected fungus of the right foot in excess of 10 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7801, 7806, 7813 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. 
Reg. 23,353 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed her original claim in May 2003.  That same 
month the RO sent the veteran a letter informing her of the 
types of evidence needed to substantiate her claim and its 
duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the May 2003 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the February 2006 
and June 2006 rating decisions and the September 2006 SOC and 
January 2007, March 2007, and July 1007 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided her 
with additional 60-day periods to submit more evidence.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
notes, however, that the veteran was provided notice of the 
specific requirements of the rating schedule in a September 
2006 SOC and that she has had ample opportunity to 
participate in this appeal.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008)

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
a higher initial evaluation is being denied and the initial 
award was made effective as of the date of claim, any 
remaining issues are moot.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



II.  Factual Background

The veteran claims the fungus on her right foot warrants a 
higher evaluation.  During her June 2006 VA examination, she 
stated that her toenail problem was getting worse.  She 
complained of thickening of the right big toenail and pain 
around the toenail.  She objected to the appearance of the 
toenail when wearing open-toed shoes, and she noted 
discomfort in the toe and toenail when it rubs against shoes.  
She stated in her August 2006 notice of disagreement that a 
10 percent rating is too low.

The veteran has been afforded two VA examinations since 
receipt of her claim.  The most recent examination was 
conducted in July 2007.  In that examination, the examiner 
noted that the veteran was treated with urea 20 percent cream 
and Terbinafine one percent cream, using both one to two 
times a day, each day for the previous year.

The examiner stated that zero percent of the veteran's 
exposed surface area was affected by the fungus, and less 
than one percent of her entire body surface area was 
affected.  Onychomycosis of the toenails was noted.  He also 
noted dryness and flaking of the medial and lateral aspects 
of the her right sole, but found no active tinea pedis 
infection in the foot.  The examiner diagnosed the veteran 
with the following:

1.  Tinea pedis that is in remission 
with some residual scaling and dryness 
of the skin.
2.  Tinea unguium that is active in the 
first, fourth, and fifth toenails of the 
right foot despite treatment.

In the veteran's June 2006 VA examination, the examiner noted 
by history that for two years the veteran had been taking an 
unknown type of pills, prescribed by her private doctor, for 
the fungus.  She also was treating her toenails with Lamisil 
cream three to four times per week, and soaking her feet in 
warm epsom salt.

The examiner's impression stated, "Chronic onychomycosis of 
the first, fourth and fifth toenails of the right foot."  
The examiner noted that the great toe has the major 
involvement with the fungal infection and causes the 
veteran's problems; it is tender, rubs on the veteran's 
shoes, and is a cosmetic problem when wearing open-toed 
shoes.  The examiner noted that the great toenail was 
thickened and had longitudinal ridging, was dark grey, and 
had tenderness to palpation around the edges and at the base.  
It was further noted that the skin of the toes and web spaces 
were completely normal and there was no indication of tinea 
pedis.  Regarding the fourth and fifth toenails, the examiner 
noted darkening and slight thickening, with some deformity 
and no tenderness to palpation.

VA outpatient treatment records from August 2006 through 
January 2007 show similar symptoms and treatment to that 
described in the VA examinations.  The records show the 
veteran was given urea 20 percent cream and Lamisil cream by 
a VA physician in January 2007.

Also of record is an April 2004 letter from a private 
physician stating that he had treated the veteran for tinea 
pedis and onychomycosis since May 2003, using "several 
medications."  He further stated that her first and fifth 
toenails on each foot are sensitive and painful from her 
infection, leading her to develop difficulty walking.

III.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Under the current version of DC 7813, effective August 30, 
2002, dermatophytosis may be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending on the 
predominant disability.

Under the current version of  DC 7806, for dermatitis/eczema, 
a 10 percent rating is warranted where the skin disability 
covers at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of the exposed areas affected, or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period; a 30 percent rating is 
warranted where the disability covers 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
systemic therapy was required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent rating is warranted where the 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy was required during the 
past 12-month period.

Under the current version of DC 7801, for scars other than 
head, face, or neck, that are deep or that cause limited 
motion, a 10 percent rating is warranted where the scars have 
an area or areas exceeding six square inches.  A 20 percent 
rating is warranted where the scars have an area exceeding 12 
square inches.  A 30 percent rating is warranted where the 
scars have an area exceeding 72 square inches, and a 40 
percent rating is warranted where the scars have an area 
exceeding 144 square inches.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

IV.  Analysis

As noted above, the veteran's fungus of the right foot is 
currently evaluated as 10 percent disabling, pursuant to the 
provisions of 38 C.F.R. §§ 4.118, DCs 7813 and 7806.  That 
rating was assigned effective from the date of receipt of the 
veteran's original claim for hearing loss, May 8, 2003.

The veteran's statements regarding the effects of her 
service-connected fungus of the right foot have been duly 
noted by the Board.  The Board will proceed to evaluate the 
veteran's claim taking into consideration the benefit-of-the-
doubt doctrine and using the evidence included in the record.  
The Board will evaluate the veteran's service-connected 
fungus of the right foot under all potentially applicable DCs 
to determine whether a higher disability evaluation is 
warranted.

A 30 percent evaluation is not warranted under DC 7806 
because the evidence does not show the veteran's service-
connected fungus was manifested by 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected.  
The competent and probative medical evidence of record, the 
July 2007 VA examination, shows that the veteran does not 
meet this criteria.  In his report, the examiner notes that 
zero percent of the veteran's exposed surface area was 
affected by the fungus, and less than one percent of her 
entire body surface area was affected.  The examination 
contains the only evidence of record relating to the 
percentage of the veteran's body affected by the fungus.

A 30 percent evaluation is also not warranted because the 
evidence does not show that the veteran underwent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during a 12-month period.  Rather, VA 
outpatient records show that the veteran was treated with 
common antifungal creams such as Lamisil or Terbinafine and 
urea 20 percent cream.  While there is evidence that the 
veteran took pills for her condition for two years, the 
record does not reveal that those medications were 
corticosteroids or other immunosuppressive drugs that would 
qualify as systemic therapy.  Therefore, the veteran does not 
meet the criteria for a 30 percent rating, either based upon 
percentage of body or exposed areas affected, or through the 
code's therapy requirements.  See 38 C.F.R. § 4.118, DC 7806.

Nor is the veteran entitled to a higher evaluation based on 
DC 7801 because the 2006 and 2007 VA examinations show that 
her fungus infection involved only her toenails and there was 
no active tinea pedis.  This is clearly less than the 12 
square inches necessary for a 20 percent rating under DC 
7801.  Additionally, it is the veteran's fungus condition 
that is the predominant disability under DC 7813, meaning DC 
7806 is more appropriate for purposes of rating her 
disability than DC 7801 regarding scars.  
The Board considers the findings of the VA examinations and 
the VA outpatient records to be the most reliable and 
probative evidence of record as no additional evidence of 
record indicates the percentage of the veteran's body that is 
affected nor conflicts with the evidence of treatment 
contained in these records.  Therefore, the Board finds the 
most competent and probative evidence of record shows the 
veteran's service-connected fungus of the right foot is 
entitled to a 10 percent evaluation, and no more.

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for her service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the veteran's claim for service 
connection in May 2003 has her fungus disability been more 
disabling than as currently rated under the present decision.

As the evidence preponderates against the claim for an 
increased initial compensable evaluation for the veteran's 
service-connected fungus of the right foot, the benefit-of-
the-doubt doctrine is inapplicable, and an increased initial 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for fungus, right foot, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


